October 22, 2013 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Re: J.P. Morgan Chase Commercial Mortgage Securities Corp. Registration on Form S-3 File No. 333-190246 Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, J.P. Morgan Chase Commercial Mortgage Securities Corp. (the “Company”), hereby requests acceleration of effectiveness of the above-referenced Registration Statement to 10:00 a.m., Washington, D.C. time on October 24, 2013 or as soon thereafter as practicable. The Company is aware of its responsibilities under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as they relate to proposed public offering of the securities specified in the above-captioned registration statement.The Company acknowledges that (a) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP. By: /s/Bianca Russo Name: Bianca Russo Title: Managing Director & Secretary cc:David Beaning, Esq. Shelf Acceleration Request
